      Case 1:18-cv-05495-JFK-BCM Document 197 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                        8/20/21
SOUTHERN DISTRICT OF NEW YORK
 CASSANDRA SHIH,
               Plaintiff,                                 18-CV-5495 (JFK) (BCM)
        -against-                                         ORDER
 PETAL CARD, INC., f/k/a CREDITBRIDGE,
 INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Non-party Lane Kauder's letter-motion dated August 6, 2021 (Dkt. No. 184) is GRANTED

for substantially the "first" and "second" reasons set forth therein and elaborated upon in the

movant's reply letter-brief dated August 13, 2021 (Dkt. No. 187). Defendants' subpoena addressed

to First Republic Bank (Dkt. No. 185-1) is hereby QUASHED.

       Plaintiff's procedurally improper letter-brief dated August 13, 2021 (Dkt. No. 186) is

STRICKEN from the record, as is defendants' responding letter-brief dated August 18, 2021 (Dkt.

No. 195).

       The Clerk of Court is respectfully directed to close Dkt. No. 184.

Dated: New York, New York
       August 20, 2021

                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
